Title: From James Madison to Carlo Giuseppe Guglielmo Botta, [ca. 1 January 1817]
From: Madison, James
To: Botta, Carlo Giuseppe Guglielmo


        
          Sir
          Washington [ca. 1 January] 1817
        
        I have been some time in debt for the obliging favor of your “Camillo.[”] Its subject as well as its Author makes me regret more than ever that my knowlege of the Italian does not enable me to do justice to the merits & enjoy the beauties of a poem in that language. A translation into English, well executed may mitigate my disappointment. In G. Britain this may take place. In this Country, the qualifications for such tasks & likely to be so employed, do not exist. But I have the satisfaction to learn that a translation of your “Storia della Guerra d’America” is contemplated by an american Citizen equally resputable for his literary talents & his political station. Accept Sir assurances of my friendly respects.
        
          JM
        
      